Citation Nr: 1009828	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period from May 19, 1989, through December 31, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to July 
1986.  He was medically retired from service by reason of an 
above-the-knee amputation of his left leg resulting from an 
in-service motorcycle accident.

Within a few weeks of his discharge, the Veteran filed a 
claim for VA benefits, including a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  In August 1986, the RO 
granted service connection for amputation of the left leg, 
assigned a 60 percent evaluation therefor, and denied TDIU.  
The RO notified the Veteran of its decision as to the left 
leg amputation.  However, it did not provide any notice of 
its determination with respect to TDIU.

On March 11, 1998, the Veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  Later that same month, the RO granted TDIU 
effective from March 11, 1998.  The Veteran was notified of 
the RO's decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, that 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302. 20.1103 (2009).

In January 2002, the RO informed the Veteran that it had 
failed to notify him of its August 1986 denial of TDIU.  He 
was invited to file a notice of disagreement (NOD) with that 
decision, if he so desired.  The Veteran filed an NOD in 
April 2002.  A statement of the case (SOC) was issued in 
October 2002, and an appeal was perfected by virtue of a 
substantive appeal received in November 2002.  In December 
2003, the Board of Veterans' Appeals (Board) remanded the 
matter to the RO for additional development.

In September 2004, while the case was in remand status, the 
RO determined that it had committed clear and unmistakable 
error in its March 1998 decision, specifically, that it had 
failed to recognize that the Veteran had never received 
notice of the August 1986 denial of TDIU, and that his July 
1986 claim for TDIU therefore remained open and pending at 
the time of the March 1998 decision.  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  Based on that 
determination, and in light of the evidentiary record, the RO 
found that January 1, 1996, was the proper effective date for 
the award of TDIU.

In May 2005, the Board remanded the case for additional 
development.  The RO confirmed and continued the prior 
determination, and the case was returned to the Board in 
February 2006.  In March 2006, the Board denied the appeal.  
The Board also denied a subsequent motion for 
reconsideration.

The Veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
The Court granted the motion later that same month.

The Board remanded the case for further development in August 
2007, April 2008, and December 2008.  On the first two 
occasions, the RO confirmed and continued the prior 
determination.  However, pursuant to the Board's December 
2008 remand, the RO issued a rating decision and supplemental 
statement of the case (SSOC) in November 2009 granting the 
Veteran TDIU for the period from July 4, 1986, through May 
18, 1989.  In that decision and SSOC, the RO further denied 
TDIU for the period from May 19, 1989, through December 31, 
1995.  The case was most recently returned to the Board 
following the November 2009 SSOC.  Thus, the issue on appeal 
has been re-characterized as entitlement to TDIU for the 
period from May 19, 1989, through December 31, 1995.


FINDINGS OF FACT

1.  For the period from May 19, 1989, through December 31, 
1995, the Veteran was service connected for left above-the-
knee amputation, rated as 60 percent disabling.  This was his 
only service-connected disability.

2.  The evidence does not show that the Veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability for the period from 
May 19, 1989, through December 31, 1995.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability for the period from May 19, 1989, through December 
31, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
the Veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  In this case, the Veteran's claim was not 
final as of the date of the VCAA's enactment and has remained 
pending since the Veteran's initial filing in July 1986.  
(Although the 1998 decision might have reasonably been 
construed as a final decision with respect to the 1986 claim, 
the RO concluded that the 1998 decision was not final when it 
invited the Veteran to file an NOD with respect to the August 
1986 denial.)  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

Through March 2004 and July 2005 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim for TDIU.  In a March 2006 notice 
letter, the RO also provided the general criteria for 
assigning effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the 
March 2004 and July 2005 notice letters satisfy the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the letters, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters invited the Veteran to 
submit evidence, statements, and legal opinion to support his 
claim.  Although the totality of the required notice was not 
provided until after his claim was initially adjudicated, the 
Veteran's claim was subsequently re-adjudicated in December 
2007, July 2008, and November 2009 supplemental statements of 
the case, thereby correcting any defect in the timing of the 
notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  No further corrective action is necessary.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Records of 
the Veteran's ongoing post-service treatment with Army 
treatment providers have been associated with the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim, as was evidence concerning the 
Veteran's post-service employment history.  In addition, the 
Veteran was provided VA medical examinations in May 2008 and 
May 2009; reports of those examinations are of record.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the May 2009 VA opinion obtained in this 
case is adequate, as it is predicated on consideration of the 
medical and employment records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's treatment records and the statements of 
the Veteran, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  (The May 2009 VA opinion was reviewed and 
electronically signed by a physician.  See VA Adjudication 
Procedure Manual M21-1 MR, Part III, Subpart iv, Ch. 3, § D, 
 18(a) (2007).)  Neither the Veteran nor his representative 
has otherwise alleged that there are any outstanding medical 
records probative of his claim that need to be obtained.  
Additionally, the Veteran and his representative have both 
submitted written argument.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II.  Analysis

The Veteran has alleged that his service-connected above-the-
knee amputation of the left leg rendered him unable to 
maintain gainful employment for the period from May 19, 1989, 
through December 31, 1995, during which time his service-
connected disability was rated as 60 percent disabling.  
Specifically, he contends that although he was employed for 
portions of the time period in question, he was unable to 
maintain consistent, full employment that was more than 
marginal due to his service-connected disability.

In that connection, the Board notes that total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2009).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) 
(2009).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).  For the purpose of determining whether there 
is a single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Moreover, while 
the term "substantially gainful occupation" is not defined 
by regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1, 7 (2001) (citing Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991)).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Id.  Marginal employment may also be held to 
exist, on a facts-found basis (including but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2009).  

A determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2009) 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether the Veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363.

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

At the outset, the Board acknowledges that upon being service 
connected for left above-the-knee amputation in August 1986, 
the Veteran's disability rating did meet the percentage 
requirements of 38 C.F.R. § 4.16(a) because he had at least 
one disability rated 60 percent disabling.  See 38 C.F.R. § 
4.25 (2009).

Relevant evidence consists of records of the Veteran's 
ongoing post-service treatment with Army treatment providers, 
as well as evidence concerning the Veteran's post-service 
employment history and vocational rehabilitation through VA.  
In addition, the Veteran was provided VA medical examinations 
in May 2008 and May 2009.  Review of the claims file reflects 
that the Veteran's service treatment records include the 
findings of a physical evaluation board dated in May 1986, 
which reflect that the Veteran was involved in a motorcycle 
accident in February 1986 resulting in a left above-the-knee 
amputation for which he was medically discharged from 
service.  A claim was received from the Veteran in July 1986 
requesting service connection for left leg amputation.  He 
also indicated at that time that because of unemployability, 
he wished to be considered for a 100 percent disability 
rating.  By rating action dated in August 1986, service 
connection was established for left above-the-knee 
amputation, rated 60 percent disabling.

The Veteran was afforded a VA psychiatric evaluation in 
August 1987 for purposes not pertinent to this appeal, in 
which his examiner noted that the Veteran had been fitted 
with a prosthesis and walked fairly well with it.  The 
examiner related that the Veteran was a high school graduate, 
but that the only work available was physical labor that he 
felt was beyond his capabilities, and that he had not 
"gotten himself organized to the point of going to school 
and learning any skilled occupation."  The examiner further 
noted that the Veteran wanted to find work within his 
physical limitations.  The examiner stated that the Veteran 
appeared to erect barriers to obtaining employment in that he 
complained that even if he had a job, he did not have a way 
to get to it because he had no reliable transportation and 
could not afford to get any.  It was noted that he had 
requested VA vocational rehabilitation services but had had 
no response.  The examiner opined that it would be more 
appropriate to provide the Veteran with educational or 
vocational training rather than enforcing his dependency by 
granting additional compensation.

The claims folder contains VA vocational rehabilitation 
records showing that the Veteran applied for vocational 
rehabilitation services in April 1987.  It was noted that he 
had not worked since leaving service and had not been able to 
find civilian employment with the amputation.  He indicated 
in an October 1987 vocational counseling session that he was 
looking into the possibility of trying to become trained in a 
job that would prepare him to become employable as a consumer 
electronics technician/mechanic.  Following completion of the 
initial evaluation, the Veteran was found to have physical 
limitations imposed by his service-connected disability that 
materially contributed to an employment handicap and placed 
him at a competitive disadvantage in obtaining, retaining, or 
maintaining employment consistent with his vocational 
interests, aptitudes, and abilities.  The Veteran's 
vocational counselor noted in the October 1987 counseling 
report that the Veteran had partial limitations for prolonged 
lifting, carrying, pushing, pulling, climbing, balancing, 
stooping, kneeling, crouching, and crawling, which were all 
limited to light activity.  It was reported that he could not 
engage in prolonged standing, walking, and treading.  The 
vocational counselor further stated in the report that the 
Veteran's limitations extended to working in environments 
where there was extreme cold, vibration, cluttered and 
slippery floors, high places, and fast-paced work.  He 
further noted that while limited by his disabilities, the 
Veteran counted as strengths his youth, positive attitude, 
and a willingness to work, as well as his loyalty and 
honesty.

The vocational rehabilitation status records reflect that the 
Veteran began a vocational technical training program in 
October 1987 to train to become a certified electronics 
technician.  He completed the training course in May 1989 and 
immediately secured employment repairing home and automobile 
stereos, video recorders, citizen band radios and 
televisions.  A report dated in August 1989 indicated that he 
liked his job and that everything was going well.  In April 
1990, the Veteran called to report that he had been fired as 
an electronics repairman as the result of a personal 
disagreement with his supervisor.  In June 1990, the Veteran 
reported that he had no major problems with his health.  In 
August 1991, the Veteran reported to his case manager that he 
had found full-time employment as an electronics technician 
in October 1990, reporting that he "loves the work" and 
that his "disabilities do not interfer[e] with his job."  
His case manager noted that the Veteran was working on 
commission and was "considered a full[-]time employee."  He 
observed that the position appeared to be "permanent ... for 
as long as [the Veteran] wants it" and concluded that the 
Veteran's vocational rehabilitation had been successful.  

In an application for increased compensation based on 
unemployability received in March 1998, the Veteran listed a 
number of jobs he had held between 1988 and 1995, to include 
work in sales and service, electronics repair, changing flat 
tires, and as a minor mechanic.  He related that he last 
worked on a full-time basis in 1991 and had become too 
disabled to work in 1992.  Attached to that application was a 
statement from Bob's Tires, indicating that the Veteran was 
employed at that business from August 1993 to August 1994, 
working 45 hours weekly and earning $600 monthly.  The 
Veteran's supervisor, who completed the form, stated that the 
Veteran performed office work and "changed flats" and that 
he made concessions for the Veteran's health problems related 
to his disability.  The supervisor further indicated that the 
Veteran stopped working due to being unable to fulfill the 
time requirements and because the work was "physically 
painful."

In a similar application submitted in April 2006, the Veteran 
contended that he worked from 1989 to the first part of 1990 
at an electronics store for two to three days weekly and at a 
different electronics store for a brief period in 1990 before 
opening his own repair shop, which he operated from 1990 to 
1992.  He further indicated having worked for unspecified 
periods of time at two different automotive repair businesses 
in 1992 and 1993.  In an attached affidavit, the Veteran 
stated that the electronics store jobs were "consignment 
job[s]" and that he was able to work at them only part time 
due to his inability to perform the heavy lifting required.  
He further claimed that he worked at each automotive repair 
business for only one month and worked only when he "felt up 
to it."  He has further submitted records from the Social 
Security Administration (SSA) documenting his income in 1989 
as $5,572 and showing no documented income from 1990 through 
1995.

Pursuant to Board remand of May 2005, outpatient records from 
Reynolds Army Community Hospital dating from 1988 were 
received showing that the Veteran had been treated for a 
variety of complaints, injuries and disorders, but was not 
seen for any symptoms related to left leg amputation until 
February 2001.  Records from the Oklahoma City VA Medical 
Center (VAMC) further reflect no treatment for complaints of 
problems with the Veteran's prosthesis during the relevant 
time period; he was scheduled for an appointment in 2004 for 
replacement of his prosthesis, but he failed to report for 
the appointment and did not respond to attempts to contact 
him via phone or mail.  His VA treatment provider noted in 
May 2004 that there was "no reason why [the Veteran] should 
not be ambulatory in [a] new prosthesis."

Report of the Veteran's May 2008 VA examination reflects that 
the Veteran reported earning a degree in electronic 
technology in 1987 and working as an electronics repairman 
for about five months before being fired "because he could 
not lift any heavy equipment[]."  The Veteran then reported 
that he worked for his father in a tire shop for only one 
month until he was fired because his father "did not want to 
see him in pain."  The Veteran stated that he had not worked 
since that time.  He claimed to be having problems with his 
prosthesis and with depression and anxiety.  The Veteran 
stated that he lives "in the country," where it is 
difficult to find work, but "he does not want to try 
anywhere else for a new job."  The Veteran further stated 
that although his left leg amputation was interfering with 
his ability to work, he also had problems with anxiety, which 
made him uncomfortable around others.  

Report of the May 2009 examination reflects that the Veteran 
did not report for the examination but that the examiner 
reviewed the Veteran's claims file, to include documentation 
of his VA vocational rehabilitation, and considered both his 
employment and medical history.  The examiner noted that 
there was "no documentation of why there are gaps" in the 
Veteran's employment history aside from the notation in his 
vocational rehabilitation file that he was fired in April 
1990 due to a personal conflict with his employer.  The 
examiner further noted that, although the Veteran's 
supervisor at Bob's Tires indicated that the Veteran left 
that job because it was "physically painful," medical 
records from 1994 document that the Veteran was ambulating 
independently with the aid of a prosthesis and was not 
experiencing any problems.  The examiner further noted that 
medical records from 1988 to 1996 document no problems 
relating to the Veteran's amputation or his prosthesis.  The 
examiner opined that, based on the vocational training and 
rehabilitation the Veteran had received, it was not at least 
as likely as not that he was unable to maintain gainful 
employment during the period in question.  In her reasoning, 
the examiner pointed out that the Veteran had in fact been 
able to obtain employment in his field of specialization--
electronics repair, and had stated that he enjoyed the work.  
The examiner noted that the Veteran was limited in his 
ability to perform heavy lifting and prolonged standing and 
walking, but concluded that he was nevertheless able to 
engage in substantially gainful work that did not require 
such movements based on his training.  

The Board observes, as noted above, that upon being service 
connected for left above-the-knee amputation in August 1986, 
the Veteran's disability rating did meet the percentage 
requirements of 38 C.F.R. § 4.16(a) because he had at least 
one disability rated 60 percent disabling.  The Board points 
out, however, that the percentage requirements only 
constitute the threshold criteria for assigning individual 
unemployability.  The primary question for consideration is 
whether the Veteran's service-connected disability was 
sufficient in and of itself to render the Veteran unable to 
secure or follow substantially gainful employment.  After 
careful review of the evidence of record and the contentions 
advanced by the Veteran and on his behalf, the Board finds 
that a basis for a favorable decision is not demonstrated.

In that connection, the Board has considered the pertinent 
medical evidence and finds that it does not show that the 
Veteran's service-connected disability precluded him from 
securing or following substantially gainful employment.  
Significantly, when evaluated by the VA psychiatrist in 
August 1987, the Veteran was observed to maneuver fairly well 
with his prosthesis; that psychiatrist specifically 
recommended that he pursue some type of training or education 
rather than be awarded additional disability.  VA vocational 
rehabilitation records dating from October 1987 show that 
although the Veteran had a substantial handicap, had 
certainly been adversely affected by the left leg amputation, 
and had significant limitations as a result thereof, no 
untoward clinical symptoms attributable to the service-
connected disability were reported.  In addition, the Board 
looks in particular at records from the Reynolds Army 
Community Hospital dating from 1988 showing that the Veteran 
was treated for a variety of complaints, injuries and 
disorders, but was not seen for any symptoms related to left 
leg amputation until February 2001.  Similarly, although 
outside the date range in question here, VAMC records show 
that the Veteran was treated at the Oklahoma City VAMC on 
multiple occasions from 1998 to the present, but did not seek 
any medical attention for his prosthesis until 2004, at which 
time he failed to report to a requested appointment for a 
fitting for a new prosthesis.  At that time, the Veteran's VA 
treatment provider opined that there was no evidence that the 
Veteran would have any difficulty ambulating with a new 
prosthesis.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support the Veteran's contention that his 
service-connected disability rendered him unable to maintain 
gainful employment during the period in question.  In finding 
that the Veteran's service-connected disability did not 
render him unemployable from May 19, 1989, through December 
31, 1995, the May 2009 VA examiner points to the lack of any 
evidence of complaints of or treatment for problems with his 
prosthesis or otherwise with his disability during the time 
frame at issue.  Further, although the Veteran sought 
treatment for a multitude of complaints-from hepatitis to a 
right wrist sprain-at the Columbia Army Hospital during the 
relevant years, none of those treatment records reflects any 
complaints with or treatment for problems with his prosthesis 
or otherwise with his service-connected disability.  The 
Veteran has presented no medical documentation to the 
contrary, and the May 2009 VA examiner opined specifically, 
after reviewing the Veteran's medical records, that the 
medical evidence did not suggest that he was unable to work 
due to his service-connected disability.  The Veteran has 
submitted no medical evidence to the contrary.  There is 
simply no medical evidence in the record supporting a finding 
that the Veteran's service-connected disability rendered him 
unemployable at any time from May 19, 1989, through December 
31, 1995.  

Regarding the question of whether the employment the Veteran 
held during the time period in question-May 19, 1989, 
through December 31, 1995-was substantially gainful or 
merely marginal, the Board notes again that the fact that a 
Veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  The ultimate question is 
whether the Veteran, because of service-connected disability, 
is incapable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. at 363.  

Upon review of the evidence, the Board finds that the 
evidence reflects that the Veteran successfully attended and 
completed a training course and became fully employed 
thereafter.  He has held a number of other jobs over the 
years in question, and he specifically reported to his VA 
vocational rehabilitation case manager in August 1991 that he 
"love[d] his work" and that his disability was not in any 
way interfering with his work.  While loss of the extremity 
created certain limitations as noted by those who made 
vocational assessments, there is no indication that the 
Veteran was in fact precluded from gainful employment 
consistent with his background and physical limitations due 
to the amputation.  The Board thus finds, based on the 
evidence outlined above, that unemployability due to service-
connected disability was not demonstrated for the period from 
May 19, 1989, through December 31, 1995. 

The Board acknowledges that the Veteran and his 
representative have argued that despite holding several jobs 
over the course of the relevant time period, the Veteran was 
still unable to secure or follow substantially gainful 
employment because he was only able to work as his disability 
allows, and his income was below the poverty threshold as set 
by the U.S. Department of Commerce, Bureau of the Census.  
The Veteran and his representative have further argued that 
the fact that the Veteran was earning income below the 
poverty threshold means that his employment was necessarily 
marginal under Moore, supra, and therefore was the functional 
equivalent of unemployability, warranting the award of TDIU.  

The Board acknowledges that the Veteran's sole income over 
the relevant time frame, as identified by the SSA, was $5,572 
in 1989-below the poverty threshold of $6,451 as set by the 
Census Bureau for 1989.  The Board further acknowledges that 
the company for which the Veteran worked in 1993 and 1994 was 
owned by a relative, rendering it a "family business."  See 
38 C.F.R. § 4.16(a).  However, the Board finds that the 
Veteran's employment or lack thereof during the relevant time 
period is not determinative, especially in light of 
significant inconsistencies in the Veteran's reported 
employment history.  The Board acknowledges that the 
Veteran's SSA records indicate no income for the years 1990 
through 1995.  However, the Veteran himself reported that he 
worked several jobs during those years, including at Bob's 
Tires, from which he has stated that he worked, variously, 
for one month in the "winter of 1993" or for one year, from 
August 1993 to August 1994.  The fact that the Veteran was 
actually employed for more than a year at Bob's Tires is 
supported by the employment statement submitted by the 
Veteran's supervisor at that business, who stated that the 
Veteran worked 45 hours weekly from August 1993 to August 
1994, earning $600 monthly and performing both manual labor 
and office work.  The Board, as noted above, acknowledges 
that as the Veteran was related to his employer at Bob's 
Tires, this employment might be considered "marginal" under 
38 C.F.R. § 4.16(a).  However, the salient point to be made 
is that the evidence does not show that his service-connected 
disability prevented him from obtaining more than marginal 
work.  That he engaged in what might be considered marginal 
work, or for that matter no work at all, does not mean that 
he could not have done more.  It is indeed evidence to be 
considered, but is not determinative.  

It should be noted that the Veteran reported to his VA 
vocational rehabilitation case manager in August 1991 that he 
was employed full time and "love[d]" his job, which he 
specifically stated was not impeded by his disability.  The 
Board further notes that the Veteran reported at his May 2008 
VA examination that he has not worked since 1987-1988.  This 
statement is clearly contradicted by evidence in the record 
both from the Veteran's VA case manager and from the 
Veteran's own supervisor at Bob's Tires.  The Veteran himself 
also claimed on his March 1998 benefit application that he 
became too disabled to work not in 1988 but in 1992; he 
identified on that application several jobs that he held 
during the time period in question.  The Veteran further 
stated at his May 2008 VA examination that he was unwilling 
to look for work anywhere outside of the immediate, rural 
area in which he lived.  In any event, the Board again 
emphasizes that the Court has established that, in a claim 
for TDIU, the ultimate question is whether a Veteran, because 
of service-connected disability, is incapable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose, 4 Vet. App. at 
363.  In this case, given the inconsistencies discussed above 
as well as the medical evidence and the conclusions of the 
May 2009 VA examiner, which conclusions are not contradicted 
by any other medical evidence, the Board concludes that the 
Veteran was not unemployable due to service-connected 
disability during the period from May 19, 1989, through 
December 31, 1995.

The Board has considered the Veteran's contention that his 
service-connected disability rendered him unable to maintain 
substantially gainful employment for the period from May 19, 
1989, through December 31, 1995.  The Veteran, however, has 
not demonstrated that he has any medical expertise or 
training in vocational matters necessary to render such an 
opinion.  The Board notes that although the Veteran is 
competent to report his employment history and symptoms of 
his service-connected disability, he does not have expertise 
necessary to provide a competent opinion regarding 
unemployability.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  (While the 
Veteran is competent to say when he was employed and when any 
employment was terminated, he has provided inconsistent 
reports as to when and for how long he was employed during 
the time frame at issue here.)  

As discussed above, the Board finds the information the 
Veteran provided on his March 1998 application for benefits, 
as well as statements made to his VA vocational 
rehabilitation case manager and to his October 1987 and May 
2008 VA examiners, to be more accurate because they were 
contrary to his interest relative to his claim for monetary 
benefits, and therefore are likely more reliable.  
Specifically, the Board notes that the Veteran reported on 
the March 1998 application that he had worked at a variety of 
jobs from 1989 though 1995, including one he reportedly lost 
due to a personal conflict, not his disability.  Further, the 
Veteran reported to his case manager in August 1991 that he 
was employed full time and that he loved his job, which he 
stated was not at all impeded by his service-connected 
disability.  Moreover, when examined by VA in May 2008, the 
Veteran said that to the extent he was unemployed during the 
relevant time period, that unemployment was due not solely to 
his service-connected disability but also to his anxiety 
about being around other people.  The Veteran further stated 
at that time that he lived out in the country where work of 
any kind was scarce but that he was unwilling to look 
elsewhere for employment.  The Board also notes that the May 
2009 VA examiner took the Veteran's history into account and 
nevertheless concluded that the Veteran was not unemployable 
due to service-connected disability during the time period in 
question.    

Here, for the reasons expressed above, the Board concludes 
that the evidence does not establish that the Veteran's 
above-the-knee amputation of the left leg, without 
consideration of any other, non-service-connected disability, 
rendered the Veteran unemployable for the period from May 19, 
1989, through December 31, 1995.  The Board acknowledges that 
there is evidence that the Veteran's service-connected 
disability caused pain and discomfort.  However, the effects 
of that disability were contemplated in the schedular rating 
assigned during the period in question.  The record simply 
does not show that the Veteran was unable to follow 
substantially gainful employment solely as a result of his 
above-the-knee amputation of the left leg.  In this case, the 
evidence indicates that the Veteran was physically able to 
follow substantially gainful employment during the time 
period in question, given both the Veteran's employment 
history during that timeframe and the May 2009 VA examiner's 
findings that the Veteran's disability did not preclude him 
from working.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and a 
TDIU rating must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability for the 
period from May 19, 1989, through December 31, 1995, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


